Citation Nr: 1739090	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-28 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE 

 Entitlement to service connection for cerebellar ataxia. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, Ms. [redacted], Mr. [redacted]


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served in the National Guard for more than 30 years with federalized active service from November 1995 to December 1995, in March 1998, from October 1999 to December 1999, and from July 2001 to September 2001.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In February 2017, in support of this claim, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record. 

The Board has re-characterized the claim in consideration of 38 C.F.R. § 3.156(c). If VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence.  38 C.F.R. § 3.156(c) (2016).

In August 2010, the Veteran's DD Form 214 showing his periods of federalized National Guard service was associated with the claims file.  This additional service record was not associated with the claims file when VA first decided the claim, and is relevant to the claim of service connection.  The claim will be reconsidered on the merits.  
 

FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's diagnosed cerebellar ataxia had its onset in service or is otherwise causally related to or aggravated by his active service.


CONCLUSION OF LAW

The criteria for service connection for cerebellar ataxia have been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the benefit sought is being granted, there is no reason to belabor the impact of the VCAA; any notice error or duty to assist omission is harmless.
 
Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection can be granted for certain chronic diseases, including organic diseases of the central nervous system, if manifested to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Entitlement to service connection on the basis of a continuity of symptoms after discharge under 38 C.F.R. § 3.303(b) is also available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).

Every veteran who served on active duty after December 31, 1946 is presumed to have been of sound condition when "examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment."  38 U.S.C. §§ 1111, 1137; 38 C.F.R. § 3.304(b). Pursuant to 38 C.F.R. § 3.304(b), only those conditions recorded in examination reports can be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b).

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The VA General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature," while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.

If it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  See Quirin, 22 Vet. App. 390, 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  Furthermore, VA's  Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service. See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990).

Lay evidence may be competent evidence to establish incurrence of a disability in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question requires medical knowledge.  Id.  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).

Whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Factual Background

Service treatment records (STRs) including a February 1999 flying personnel medical examination report are silent for any notation of neurological symptoms.  

In an April 2005 rating decision, the RO denied the Veteran's claim for service connection because there was no evidence that his cerebellar ataxia was incurred or related to his service.  

In a June 2010 written statement, Dr. T. A. stated that the Veteran's cerebellar ataxia was diagnosed in December 1999, but that the disease was already ongoing at the date as evidenced by the cortical atrophy seen on his December 1999 MRI.  

In a September 2010 written statement, the Veteran's colleague, hearing witness Mr. R. H., stated that he noticed the onset of the Veteran's neurological symptoms including unsteadiness and uncontrolled gait during their deployment in December 1999.  

The October 2011 VA examiner reviewed the Veteran's clinical history and noted that the Veteran became symptomatic from his ataxia around the time of his 1999 federalized service.  The examiner noted that DNA testing had been inconclusive regarding the specific genetic component of the disease, but that the Veteran's sister and brother having similar ataxia symptoms supported an inherited cause for the disease.  [Note: The examiner also reported that the Veteran's father had similar symptoms, but the Veteran competently and credibly denied this in his February 2017 hearing].  Based on his review of the Veteran's medical history, the VA examiner opined that it was less likely than not that the Veteran's ataxia was incurred in or caused by service.  His rationale was that the strong family history of similar symptoms was evidence that this was a genetic disorder which pre-existed service even though the symptoms may have first appeared during service.  He further opined that spinocerebellar degenerative diseases such as the Veteran's are "inexorably progressive" once symptoms manifest, and that there was no medical evidence of any event or exposure in service that might accelerate the underlying nature of the disorder.     

In a November 2011 rating decision, the RO reopened the Veteran's service connection claim, but again denied it citing the October 2011 VA examiner's negative nexus opinion to support the conclusion that the Veteran's cerebellar ataxia was not incurred in or aggravated by military service.  

In an April 2013 written statement, Dr. T. A. opined that the Veteran's ataxia was caused by a yet unknown genetic defect.  He explained that it has been well documented that extensive exposure to volatile hydrocarbons, such as jet fuel, can damage the central nervous system.  He stated that it is likely that the Veteran's underlying genetic mutation made him susceptible to the effects of the hydrocarbon exposure, which in turn contributed to his neurological disability.   

In a September 2013 medical opinion, the October 2011 VA examiner reviewed additional medical evidence and provided a negative nexus opinion specific to whether the Veteran's pre-existing condition was aggravated by his active service.  The examiner provided a detailed analysis of the evidence supporting his opinion that the Veteran's disability is a genetic disease.  He stated that there was no evidence in the record of toxin exposure that would be expected to cause or accelerate the normal progression of cerebellar degeneration.  He concluded that the Veteran's cerebellar ataxia clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated beyond its natural progression by an in-service injury, event, or illness.  

In a July 2016 written statement, a geneticist reported that genetic testing had not identified any definitive genetic changes that her clinic believed caused the Veteran's ataxia.  The geneticist noted the presence of two genetic variants of uncertain significance.  

In his February 2017 Board hearing, the Veteran testified that his siblings had similar ataxia symptoms, but his father did not have these symptoms.  The Veteran's spouse testified that the medical evidence, including an extensive workup at the Mayo Clinic, was inconclusive about whether the Veteran's disease is genetic.  She described Dr. T. A.'s April 2013 statement that indicated that jet fuel exposure affects the central nervous system and that this exposure could have aggravated the Veteran's disability.  Mr. R. H. testified that he had worked with the Veteran for many years in the Air Force.  He testified that the Veteran's health had appeared excellent until their deployment in December 1999, when he noted that the Veteran seemed off balance.  The Veteran had told Mr. R. H. that he was unsure of the cause and planned to seek medical advice.   

Analysis 

At the outset, the Board notes that the Veteran's STRs, including his periodic examination prior to his October 1999 to December 1999 federalized service, are silent for any notation of infirmity or disorder.  Accordingly, the Board finds that the presumption of soundness applies and that the burden falls to VA to rebut this presumption with evidence that the condition clearly and unmistakably existed prior to service AND that the condition clearly and unmistakably was not aggravated by service.    

Although the Veteran's cerebellar ataxia was first diagnosed in December 1999, the medical evidence, as summarized in Dr. T. A.'s June 2010 written statement, shows that the disease process had existed prior to formal diagnosis.  Indeed, the Board notes that both the VA examiner and the Dr. T. A. are neurologists, and that they agree that the Veteran's cerebellar ataxia has a genetic component, and that it pre-existed his formal diagnosis in December 1999.  The Board also notes that geneticists have been unable to pinpoint a link between a specific gene mutation and the Veteran's disease.  However, this information was interpreted equally by the VA examiner and Dr. T. A. to signify that the specific genetic link was yet to be identified, rather than evidence against the finding that the disease is genetic.  

Even assuming, however, that VA has met the burden of establishing by clear and unmistakable evidence that the Veteran's neurological disease pre-existed his federalized service, the Board finds that it has not shown by clear and unmistakable evidence that the condition was not aggravated by his federalized service.  

On this question, the two physicians' opinions differ.  The VA examiner provided a detailed rationale to support his negative opinion primarily based on the lack of documented exposure to a toxin linked with neurological damage.  In contrast, Dr. T. A. opined that it was likely that the Veteran's extensive jet fuel exposure as a pilot transitioned his disease state from susceptible to active.  

In assigning probative weight to these opinions, the Board notes that Dr. T. A. has treated the Veteran since 2002 and has displayed an in-depth knowledge of his medical, family, and occupational history.  For this reason, he is particularly well-placed to opine on the effects of the Veteran's military service on his neurological disorder.  The evidence of record also shows that Dr. T. A.'s research focus is cerebellar ataxia, and that he has published extensively in this field.  The Board also notes that the VA examiner did not specifically discuss the possible influence of jet fuel exposure on the progression of the Veteran's disease; however, he indicated that certain toxins could aggravate neurological disorders.  Because Dr. T. A.'s opinion that jet fuel exposure affected the onset and progression of the Veteran's overt ataxia disability is credible and probative, the Board finds that VA has not rebutted the presumption of soundness with clear and unmistakable evidence that the Veteran's ataxia was not aggravated by his service.  

Because the presumption of soundness applies, the issue becomes one of ordinary service connection for a likely hereditary disease.  It is undisputed that the Veteran has a current diagnosis of cerebellar ataxia.  Based on the analysis above, the Board finds that it is at least as likely as not that this disease first manifested during the Veteran's active service.  Dr. T. A.'s documentation and assessment of the Veteran's ataxia, when read as a whole, is certainly an adequate positive opinion supporting the Veteran's claim.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  His opinion is further supported by his research focus on ataxia and his long-term familiarity with the Veteran's medical history and clinical picture, and is otherwise consistent with the record.  This opinion is also supported by the VA examiner's statements that the Veteran first became symptomatic around the time of this 1999 federalized service and that exposure to certain toxins can aggravate ataxia, which indicates that the natural progression of this disease can be altered by certain exposures.  After reviewing these opinions and the rest of the claims file in detail, the Board finds that the evidence is at least equipoise that the Veteran's cerebellar ataxia first manifested during active service and/or was activated and aggravated by his in-service exposure to jet fuel fumes.  

As all elements of service connection have been satisfied, service connection for cerebellar ataxia is warranted.  See 38 U.S.C.A. § 1131  (West 2014); 38 C.F.R. § 3.303 (d) (2014).


ORDER


Service connection for cerebellar ataxia is granted. 



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


